Citation Nr: 1141354	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  04-41 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a bilateral leg condition, claimed as secondary to service-connected degenerative disc disease of the lumbar spine.  

2.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1974 to January 1978, from April 1978 to April 1984, and from January 1986 to September 1990.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2004 decision by the Department of Veterans Affairs (VA) Manchester, New Hampshire Regional Office (RO). 

The Veteran testified in a hearing before a Decision Review Officer in May 2005.  A transcript of that hearing has been added to the claims file.  Though the Veteran had initially requested the opportunity to testify before a member of the Board in a Travel Board hearing, in an October 2005 letter, the Veteran withdrew that request.  

This is the third time that this case has come before the Board.  In October 2006, the Board addressed the two issues listed above, as well the issues of entitlement to service connection for a bilateral arm disability and for a cervical spine disability.  The Board denied each claim in that decision.  The Veteran thereafter appealed to the Court of Appeals for Veterans Claims (Court).  In March 2008, the Court approved the parties' Joint Motion for Remand with respect to the issues above.  With respect to the issues of service connection for a bilateral arm disability and service connection for a cervical spine disability, the Joint Motion noted that the Board's October 2006 denial of these issues "should not be disturbed."  Accordingly, these issues are not before the Board.  

That March 2008 Joint Motion vacated the Board's decision with respect to the issues above and remanded the claims for further action.  In a July 2008 decision, the Board remanded these claims to the RO/Appeals Management Center (AMC) for further development.  The case has now returned to the Board.  

With respect to the Joint Motion, the Board recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).  Further, with respect to its own remand, the Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions and the directives of the Joint Motion, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran currently suffers from dysesthesia in both legs, a neurological condition that is causally related to his service-connected degenerative disc disease.  

2.  Over the course of the entire appeals period, the Veteran's degenerative disc disease of the lumbar spine has not resulted in pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain on motion and demonstrable muscle spasm, absent ankle jerk, or other neurological findings; incapacitating episodes lasting a minimum of 6 weeks; or favorable or unfavorable ankylosis of the lumbar spine.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral dysesthesia secondary to the Veteran's service-connected back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  

2.  The criteria for an increased rating for the Veteran's degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5293, 5295 (1997) (in effect prior to September 23, 2002), DC 5293 (2003) (effective September 23, 2002), DC 5243 (2010) (effective September 26, 2003), DC 5235-5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

First, with respect to the Veteran's claim for service connection for a bilateral leg condition, the Board is granting this claim.  As the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist is thus unnecessary.  

With respect to the Veteran's claim for an increased rating for degenerative disc disease of the spine, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2003 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Veteran was also provided with an updated notice in August 2008 that included the specific rating criteria for back disabilities; his case has been readjudicated following this notice.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his post-service private medical treatment.  The Veteran was afforded VA compensation and pension examinations germane to each issue on appeal, and for reasons explained below, the Board finds these examinations to be adequate for rating purposes.  

As noted above, the Board has a duty to ensure compliance with both the directives of the March 2008 Joint Motion and its July 2008 remand.  The Joint Motion found that the Board had provided an inadequate statement of reasons and bases for its decision.  First, with respect to the Veteran's claim for service connection for a bilateral leg disability the parties stated that the Board did not state why a May 2004 VA examination was adequate for rating purposes.  With respect to the Veteran's claim for an increased rating for his spine, the parties found that the Board did not consider rating the Veteran under Diagnostic Code 5293 in effect prior to September 2003, that the Board did not adequately address the issue of extraschedular consideration, and that the Board did not consider whether staged ratings are appropriate.  

The Board notes that, in compliance with the Joint Motion, each of those issues has been addressed in the decision that follows.  Importantly, the Board is granting the Veteran's claim for service connection for a bilateral leg condition, so there can be no possibility of prejudice to him.  

In July 2008, the Board remanded the Veteran's claim for further development.  Specifically, the Board directed that the Veteran be provided with updated notice as to how his claims could be substantiated and that the Veteran undergo VA examinations for both his legs and his spine.  Such updated notice was provided in August 2008.  The Veteran subsequently underwent VA examinations that addressed both his claim for service connection and his increased rating claim.  

The Board thus finds there was substantial compliance with the March 2008 Joint Motion and with its July 2008 remand.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

The Veteran contends that he currently suffers from a bilateral leg condition which he believes is secondary to his service-connected degenerative disc disease of the lumbar spine.  For the reasons that follow, the Board finds that service connection for this condition is warranted.  

First, the Board notes that the Veteran currently suffers from a bilateral leg condition.  The Veteran underwent a VA examination in November 2008.  Following an examination, the examiner noted that while the Veteran did not have paralysis of the sciatic nerve, he nonetheless suffered from mild intermittent dysesthesia of the bilateral legs; dysesthesia is defined as a "distortion of any sense, especially that of touch."  Dorland's Illustrated Medical Dictionary 584 (31st ed. 2007).  Though the Veteran's neurological examination was normal, the examiner noted that an October 2008 MRI did show a narrowing at L5-S1 that could cause his intermittent dysesthesias.  The examiner also noted that these dysesthesias are at least as likely as not caused by his degenerative disc disease of the lumbar spine.  

While the Board notes that there is no record of the Veteran suffering from this condition during his active service, service connection may be granted for a disability shown to be secondary to an already service-connected disorder.  See 38 C.F.R. § 3.310 (providing that "a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected").  The Veteran has never alleged that his bilateral leg condition began in service.  Instead, he has consistently argued that his condition is secondary to his service-connected back disability.  

The examiner from the November 2008 examination supported the Veteran's contention.  This is consistent with an earlier November 2003 VA examination which found that the Veteran's degenerative disc disease resulted in "a radicular component of pain to the right and left popliteal areas."  The Veteran's bilateral leg dysesthesias are thus proximately due to his service-connected back disability.  

In summary, the Board finds the Veteran currently suffers from bilateral leg dysesthesia, a disability which is proximately due to or the result of his service-connected degenerative disc disease of the lumbar spine.  Accordingly, the Board concludes that the criteria for service connection for a bilateral leg condition have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

III.  Increased Ratings Claim

Procedural Background and Legal Criteria 

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

A review of the procedural history of the Veteran's claims is instructive.  The Veteran first sought service connection for his back disability in August 1999.  The RO granted service connection in a December 1999 rating decision, assigning a 10 percent disability rating.  In March 2001, the Veteran sought an increased rating for his back disability.  In an October 2001 rating decision, the RO increased his rating to 40 percent.

The RO found that the Veteran filed the claim at issue here in June 2003.  In reviewing the claims file, however, the Board notes that in March 2002, the Veteran's representative stated that he was representing the Veteran on a claim for "increased benefits."  As at the time of this filing the Veteran was only service-connected for his back disability, the Board finds that this March 2002 letter should be considered the Veteran's claim in the instant appeal.  This earlier date is important, because since the regulations regarding back disabilities changed in September 2002 (a fact explained in detail below), the Board must evaluate the Veteran under the regulations in effect in March 2002 as well as the subsequent versions of the regulations.  

The Veteran underwent a VA examination in November 2003, and the RO denied his claim for an increased rating in an April 2004 rating decision.  The Veteran filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in November 2004.  He filed a timely Substantive Appeal, and testified before a Decision Review Officer in May 2005.  The RO issued a Statement of the Case in December 2005, and the Board issued its decision denying the Veteran's claim for an increased rating in October 2006.  

The Veteran appealed this denial to the Court.  In March 2008, the Court approved a Joint Motion for Remand.  In July 2008, the Board remanded the claim for further development.  The Veteran underwent VA examinations in November 2008 and May 2010, and the RO issued Supplemental Statements of the Case in December 2010 and May 2011.  The case has now returned to the Board.  

This case is complicated by the fact that during the pendency of the Veteran's appeal, the criteria for rating back disabilities changed twice.  New rating criteria for evaluating intervertebral disc syndrome were published in September 2002, while the rating criteria for evaluating other disabilities of the spine changed in September 2003.  Also in September 2003, the Diagnostic Code number for intervertebral disc syndrome was changed from "5293" to "5243."  The new criteria are only to be applied as of their effective date (i.e., at no earlier date).  See VAOPGCPREC 3-2000 (Apr. 10, 2000).  The criteria for evaluating spinal disabilities were also amended, effective September 23, 2002 and September 26, 2003.  The current version of the revised criteria, which evaluate various types of spine disabilities, is found in 38 C.F.R. § 4.71a, DCs 5235-5243 (2010).

Prior to September 23, 2002, the Veteran's degenerative disc disease was rated as 40 percent disabling under 38 C.F.R. § 4.71a, DC 5293.  DC 5293, intervertebral disc syndrome (IDS).  Under this diagnostic code, 40 percent rating was assigned for severe symptoms with recurring attacks with intermittent relief, and a 60 percent evaluation was assigned for pronounced IDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain on motion and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293 (2002).

From September 2002 until a subsequent amendment in September 2003, DC 5293 provided 10 to 60 percent ratings for IDS with incapacitating episodes depending on the duration of such episodes.  See 38 C.F.R. § 4.71a (2003), and 67 Fed. Reg. at 54,349 (2002).  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months were assigned a 40 percent rating.  To warrant a 60 percent rating, there must have been evidence that the Veteran was incapacitated for a minimum of six weeks during the prior one year.

An "incapacitating episode" contemplates acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment ordered by a physician.  See Note (1), 38 C.F.R. § 4.71a, DC 5293 (2003).  Pursuant to the September 2002 amendments, orthopedic and neurological manifestations were to be evaluated separately using the criteria for the most appropriate orthopedic and neurologic diagnostic code(s).  See Note (2), 38 C.F.R. § 4.71a, DC 5293 (2003).  

Currently, IDS (either pre-operative or post-operative) is evaluated either on the total duration of incapacitating episodes over the previous twelve months or by combining under 38 C.F.R. § 4.25 (the combined ratings table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  When the incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a disability rating of 40 percent is provided.  When the incapacitating episodes have a total duration of at least six weeks during the past twelve months, a disability rating of 60 percent is provided.  38 C.F.R. § 4.71a, DC 5243 (2010).

Under the criteria for injuries and diseases of the spine in effect before September 26, 2003, each diagnostic code for rating the spine has its own set of criteria to be applied.  Under Diagnostic Code 5292, in pertinent part, the criteria provide that a disability rating of 40 percent is warranted for severe limitation of motion of the lumbar spine.  A 40 percent disability rating is the maximum rating allowed by law under Diagnostic Code 5292.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

Under Diagnostic Code 5295, a 40 percent rating is warranted for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  A 40 percent disability rating is the maximum rating allowed by law under Diagnostic Code 5295.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

The Veteran's degenerative disc disease may also be rated under the current General Rating Formula for Diseases and Injuries of the Spine, codified at 38 C.F.R. § 4.71, DCs 5235-5243 (2010).  Under the General Rating Formula, a 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted with unfavorable ankylosis of the entire spine.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined rating of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DC 5237 Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  Further, associated objective neurological abnormalities are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5237 Note (1).

VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Veteran's claims file contains a wealth of information regarding the nature and severity of his service-connected back disability, including four VA examinations (in October 2003, May 2004, November 2008, and May 2010), VA treatment records, and lay evidence.  

The Veteran first underwent a VA examination in October 2003.  He complained of increased low back pain and described the level of pain as equaling 9 on a scale of 1 to 10.  The examiner stated that the Veteran has a radicular component of the pain, and that the Veteran experiences weakness, stiffness, fatigue, lack of endurance, and marked paravertebral muscle spasm of the LS spine.  The precipitating factors include lifting, twisting, bending, walking, and standing.  The Veteran reported that he experiences flare-ups approximately once a month for 24 hours and during that time he suffers pain so severe that any movement hurts him.  

On examination, the Veteran complained of pain with movement and experienced difficulty dressing and undressing secondary to pain.  The examiner stated that the Veteran's back was significant for poor musculature; there was some paravertebral muscle spasm and tenderness to palpation at L4-S1.  There was normal quadriceps; lower extremity and great toe strength at 5/5 bilaterally.  There was normal sensory vibratory, light touch, and position sense examination of the lower extremities bilaterally.  

The Veteran's straight-leg raise is positive for pain on the right at 45 degrees, with a radicular component, but no cross-over sign was noted on the left side.  Range of motion testing revealed that the Veteran had flexion of 30 degrees without pain, extension of 10 degrees, left lateral flexion of 20 degrees, right lateral flexion of 15 degrees, and left and right lateral rotation of 30 degrees each way; he thus had a combined range of motion of 135 degrees.  There was no scoliosis and his posture was normal.  He was able to stand on his toes and heels, although he complained of pain.  The examiner stated that the X-ray findings revealed marked degenerative changes of the lumbosacral spine.  

The examiner diagnosed the Veteran as having lumbosacral spine degenerative arthritis with evidence of L5-S1 disc symptomatology.  The examiner stated that the veteran has had no physician treated periods of incapacitation secondary to low back issues.  

A January 2004 VA Orthopedic Clinic Note states that the veteran complained of increased back pain.  On physical examination, the veteran had full range of motion of the lower back with pain at all extremes of motion.  Range of motion studies showed that the veteran had flexion of the lumbar spine from 0 to 90 degrees, extension from 0 to 40 degrees, and right and left bends from 0 to 35 degrees; all movements were accompanied by pain.  Examination of his lower extremities revealed a negative straight-leg raise test, there were no reflex, sensory, or motor deficits.  

The Veteran next underwent a VA examination in May 2004.  At that time, the Veteran complained of pain radiating up and down from his fifth lumbar disk.  

Upon examination, the examiner noted that the Veteran's cranial nerves were normal.  He did not have atrophy or fascoiculations or abnormal movements on motor strength testing.  The sensory examination appeared to be normal and symmetrical with respect to touch, prick sensation and position sense in the lower extremities.  On examination of the Veteran's reflexes, virtually every movement of the leg provoked pain.  The leg could be moved to about 70 degrees.  

The examiner concluded that the veteran experienced degenerative joint disease, particularly at L5-S1.  The examiner stated that the veteran did not experience any neurological deficits that correlated with the Veteran's symptoms, which the examiner opines could be considered radicular symptoms.  For example, the ankle jerks were perfectly normal; the examiner essentially stated that the existence of normal ankle jerks indicates that the veteran does not suffer from severe L5-S1 radiculopathy.  The examiner pointed out that the knee jerks were 3/5 rather than 2/5, which was the finding for the other reflexes, and that this finding was somewhat hyperactive.  The examiner further concluded that the specific radicular symptoms that extend down the legs did not correlate with loss of reflexes as they usually do and that there is at least some increase in the knee jerk reflexes that could point to disc or other spine problem above the L3-4 level.  

A July 2004 VA Primary Care Clinic Note states that the veteran had continued complaints of pain and that he refused to undergo physical therapy, studies, or to take medication.  In December 2004, the veteran submitted a statement indicating that he was not offered a job because he could not meet the physical and lifting requirements for the position.  The VA medical treatment records, dated through November 2005, show that the veteran was treated for various orthopedic problems (including a knee injury and sharp pain in the left 4th and 5th digits), but he did not receive treatment for his service-connected spine disability.  

In his May 2005 Decision Review Officer hearing, the Veteran described his lumbar spine disability.   He stated that he suffered from pain and decreased range of motion.  He stated that he had been denied employment because of his disability.  

In November 2007, the Veteran again complained of low back pain exacerbated by his job at a department store.  Upon examination, his gait was satisfactory and he had full strength in his lower extremities.  Though the Veteran had only 25 degrees of extension, his other ranges of motion were satisfactory.  He had no tenderness on palpation or percussion of the lumbosacral spine.  His lower extremity deep tendon reflexes were equal and symmetric.  

Orthopedic outpatient notes from September and October 2008 show that the Veteran continued to complain of low back pain.  He did not suffer from any lower extremity weakness or bowel or bladder incontinence.  His gait was satisfactory in each examination.  There was no tenderness on palpation and percussion of the thoracolumbar spine.  Though his extension was limited, his other ranges of motion were satisfactory.  

Following the Board's remand, the Veteran underwent a VA examination in November 2008.  He again complained of pain in his back that radiated to his legs.  Though the Veteran complained of paresthesias, he had no leg or foot weakness, no falls or unsteadiness, and no incontinence.  The Veteran also complained of decreased motion, stiffness, spasms and pain in his spine.  The Veteran did not have any incapacitating episodes in the preceding 12 months.  

Upon examination, the examiner noted that the Veteran had no spasms, atrophy, guarding, or weakness, though he did suffer from pain and tenderness.  This was not enough to result in abnormal gait or abnormal spinal contour.  The Veteran's posture and gait were normal.  The Veteran had normal muscle tone with no atrophy.  

Range of motion testing revealed that he had flexion of 90 degrees, extension of 30 degrees, left and right lateral flexion of 30 degrees, and left and right lateral rotation of 30 degrees; he thus had a combined range of motion of 240 degrees.  Though the Veteran experienced pain after repetitive motion, he did not have any additional loss of motion.  X-ray and MRI findings were also reviewed, and both indicated that the Veteran had degenerative disc disease of the lumbar spine.  

In an August 2009 orthopedic note, the Veteran described suffering from low back pain that radiated into his legs.  He denied suffering from persistent paresthesias or numbness in his toes or feet.  Upon examination, his gait was satisfactory and he had full lower extremity muscle strength.  His extension was limited, and his lateral bending and lateral rotation were decreased.  He had no tenderness on palpation or percussion of the thoracolumbar spine.  His left ankle jerk was 2+, and his right ankle jerk was 1+ to 2+.  

Most recently, the Veteran underwent a VA examination in May 2010.  The Veteran stated that he suffered from fatigue, decreased motion, stiffness, weakness, spasms, and pain in his back.  He also reported radiating pain into his legs.  Though the Veteran reported intermittent flare ups, he had no incapacitating episodes.  

Upon examination, the examiner noted that the Veteran's gait was not normal, as he had a shortened right stance phase.  He did not suffer from gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, or thoracolumbar spine ankylosis.  The examiner reported that the Veteran had no spasm, atrophy, or weakness in his thoracolumbar spine, but the Veteran did have guarding, painful motion, and tenderness.  This tenderness and guarding were not enough to result in abnormal gait or abnormal spinal contour. 

Range of motion testing revealed that the Veteran had flexion of 60 degrees, extension of 20 degrees, left and right lateral flexion of 20 degrees each way, left lateral rotation of 20 degrees, and right lateral rotation of 10 degrees.  Repetitive motion resulted in pain and additional limitation of motion; after repetitive motion, the Veteran was limited to 55 degrees of flexion and 15 degrees of right lateral flexion; given this limitation, the Veteran had a combined range of motion of 140 degrees.  

Analysis

Given the changes made to the applicable regulations over the course of the appeals period, for the sake of clarity, the Board shall determine whether the Veteran is entitled to an increased rating under each separate code.  

Intervertebral Disc Syndrome - Prior to September 2002

As stated above, to qualify for an increased 60 percent rating under the Diagnostic Code for IDS in effect prior to September 23, 2002, the evidence would have to show that the Veteran suffered from pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain on motion and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).  The 40 percent rating currently assigned is warranted for severe symptoms with recurring attacks with intermittent relief.  Id.  

Here, the Board finds that the Veteran's back disability more closely approximates the severe symptoms with recurring attacks with intermittent relief described by the 40 percent rating rather than the level of pronounced impairment with persistent symptoms as described by the 60 percent rating.  

The Board notes that the Veteran's back disability has not resulted in the "persistent symptoms compatible with sciatic neuropathy with characteristic pain on motion and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc" as required for the 60 percent rating.  38 C.F.R. § 4.71a, DC 5293 (2002).  

For reasons described above, the Board has determined that service connection is warranted for the Veteran's subjective complaints of dysesthesia.  However, even with consideration of symptoms related to neurological impairment, the evidence does not establish an overall disability picture for disc disease that most nearly approximates pronounced rather than severe IDS.  

In his October 2003 VA examination, for instance, the Veteran's lower extremity and great toe strength were at 5/5 bilaterally, and he had normal sensory vibratory, light touch, and position sense examination of the lower extremities bilaterally.  A January 2004 VA Orthopedic Clinic Note found that the Veteran had no reflex, sensory, or motor deficits.  His May 2004 VA examination reflects that his sensory examination appeared to be normal and symmetrical with respect to touch, prick sensation and position sense in the lower extremities.  His ankle jerks were described as perfectly normal.  Further, the examiner found that the Veteran did not experience any neurological deficits that correlated with his symptoms.  A November 2007 treatment record showed that the Veteran had full strength in his lower extremities, and his lower extremity deep tendon reflexes were equal and symmetric.  Orthopedic outpatient notes from September and October 2008 show that the Veteran did not suffer from any lower extremity weakness.  The Veteran also had no leg or foot weakness in his November 2008 VA examination.  An August 2009 orthopedic note reflects that the Veteran had full lower extremity muscle strength; his left ankle jerk was 2+, and his right ankle jerk was 1+ to 2+.  In a May 2010 VA examination, the Veteran had strength of 4/5 or higher in all of his lower extremities, and his muscle tone was normal.  He had no abnormal sensation, and his ankle jerks were 1+ bilaterally.  

This evidence shows that the Veteran's muscle strength has generally been regarded as normal, with no more than mild weakness or sensory deficits noted.  His straight leg raising tests have also generally been negative, and there is no evidence of absent ankle jerks.  Accordingly, even with the Veteran's dysesthesia, his disability does not present the "persistent symptoms compatible with sciatic neuropathy with characteristic pain on motion and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc" as required for the 60 percent rating.  38 C.F.R. § 4.71a, DC 5293 (2002).  

Intervertebral Disc Syndrome - Since September 2002

To qualify for a 60 percent rating under both the code for IDS in effect from September 2002 to September 2003 and the code for IDS that is currently in effect, there must have been evidence that the Veteran was incapacitated for a minimum of six weeks during the prior one year.  38 C.F.R. § 4.71a, DC 5293 (2003); 38 C.F.R. § 4.71a, DC 5243 (2010).

The Veteran is not entitled to a 60 percent rating under this code, as he has never been found to suffer from incapacitating episodes.  Though the Veteran has complained of flare ups with his back disability, his VA examinations have consistently noted that he does not suffer from incapacitating episodes and that no doctor has prescribed him bed rest.  Accordingly, a 60 percent rating under these Diagnostic Codes is not warranted.  

Diseases and Injuries of the Spine - Prior to September 2003

To qualify for an increased rating under the previous codes for injuries and diseases of the spine, the Veteran would have to show either: residuals of vertebra fracture, without cord involvement, resulting in abnormal mobility requiring a neck brace (60 percent under DC 5285); favorable ankylosis of the entire spine (60 percent under DC 5286); or unfavorable ankylosis of the lumbar spine (50 percent under DC 5289).  38 C.F.R. § 4.71a (2002).  

These codes are inapplicable, however, as the Veteran has never shown the particular symptoms required for these ratings.  The Veteran did not fracture his vertebra, and he has never been shown to suffer from ankylosis.  As the Veteran does not suffer from the particular symptoms described by these ratings, an increased rating under the prior code for diseases and injuries of the spine is not warranted.  

Diseases and Injuries of the Spine - Since September 2003

Finally, under the current General Rating Formula for Diseases and Injuries of the Spine, a 50 percent rating is warranted with evidence of unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted with unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5235-5242 (2010).  

Once again, the Board notes that the Veteran's spine has never been shown to be ankylosed; he is thus not entitled to an increased rating under the current code for diseases and injuries of the spine.  

Extraschedular and Staged Ratings 

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2010).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The assembled evidence shows that the Veteran suffers from degenerative disc disease of the lumbar spine, resulting in pain and a loss in his range of motion; these symptoms are contemplated under the applicable rating criteria for spinal disabilities.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

Further, for the reasons described above, the Board finds that at no time during the appeals period has the Veteran met the criteria for an increased rating under any applicable Diagnostic Code.  Thus, staged ratings are not at issue.  

In summary, the Board finds that over the course of the entire appeals period, the Veteran's degenerative disc disease of the lumbar spine has not resulted in pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain on motion and demonstrable muscle spasm, absent ankle jerk, or other neurological findings; incapacitating episodes lasting a minimum of 6 weeks; or favorable or unfavorable ankylosis of the lumbar spine.  Accordingly, the Board concludes that under any applicable rating code, the criteria for an increased rating for his degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5293, 5295 (1997) (in effect prior to September 23, 2002), DC 5293 (2003) (effective September 23, 2002), DC 5243 (2010) (effective September 26, 2003), DC 5235-5242 (2010).


ORDER

Service connection for bilateral leg dysesthesia is granted.  

An increased rating for degenerative disc disease of the lumbar spine is denied.  



REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such a claim is raised by the record.  As the Board finds that such a claim has been raised, a remand is required.  

Pursuant to VA regulation, a TDIU may be assigned when a schedular rating is less than total, yet the claimant is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a) (2010).  To qualify for a TDIU, if the Veteran has only one service-connected disability, that disability must be rated at 60 percent or higher; if there are two or more disabilities, then there must be one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Further, marginal employment shall not be considered substantially gainful employment.  Id.  

In this case, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  In his May 2005 Decision Review Officer hearing, the Veteran stated that he was turned down for a job on account of his back disability; he provided a letter that confirmed his contention.  Further, though the most recent evidence shows that the Veteran is currently employed at a department store, this work appears to be intermittent at best.  Indeed, in May 2010, the Veteran stated that he was only working 5 hours per week.  

Given the Veteran's statements, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  Given that no findings have been made as to how the Veteran's service-connected disabilities affect his ability to secure or follow a substantially gainful occupation, this case must be remanded in order that an opinion regarding the Veteran's employment may be offered. 

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an appropriate VCAA letter concerning the raised issue of entitlement to a TDIU rating.

2.  The Veteran should be requested to fill out the VA form concerning a claim for a TDIU rating, as information concerning his employment history, as well as his educational and vocational history is relevant in adjudicating the claim.

3.  Arrange for the Veteran to undergo an appropriate VA examination regarding the claim for a total disability rating based on individual unemployability due to his service-connected degenerative disc disease and bilateral leg dysesthesias.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  Thereafter, the examiner should address the following:

Identify each impairment/symptom found as a result of the service-connected disabilities, and then state the occupational impact that each impairment/symptom has on the Veteran's ability to be employed.  The examiner should state the functions which would be difficult or impossible to do as a result of the associated service-connected symptom/impairment.  In this regard, the examiner should state the impact that the Veteran's service-connected associated impairment/symptoms has on his ability to accomplish sedentary and manual type of positions.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

4.  The RO/AMC shall then adjudicate the claim for a TDIU rating, including under 38 C.F.R. § 4.16(b) if necessary.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on his claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


